Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant contends
Claim Rejections - 35 USC 102 & 103 
Claims 1 - 3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0051554, hereinafter "Kim"). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cho et al. (US 9,606,742, hereinafter "Cho"). 
Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ma et al. (US 2017/0277635). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li (US 2020/0051554). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhao et al (US 2020/0020384). 
Claims 11 - 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (US 2010/0312547) in view of Kim. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Kim in view of Cho. 
Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Kim in view of Ma. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Kim in view of Li. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Kim in view of Zhao. 
Claim 1 recites: 
1. A speech chip, wherein, the speech chip being a speech-related integrated circuit board arranged in an electronic device, the electronic device being a hardware device or a physical device, and the speech chip comprising: 
a peripheral interface connected to a speech receiver in the electronic device, and the peripheral interface being configured to receive a speech signal from the speech receiver; 
a bus matrix connected to the peripheral interface; 
a first processor connected to the bus matrix and configured to determine whether the speech signal contains a wake-up word according to the speech signal; 
a second processor connected to the bus matrix and configured to perform signal denoising and speech recognition on the speech signal; and 
a memory array connected to the bus matrix, wherein the first processor and the second processor work in stages, when one of the first processor and the second processor is in an operating state, the other one of the first processor and the second processor is controlled to enter a sleep state, to save power of the first processor and the second processor at different task stages for different power consumption modes; 
wherein the memory array comprises: 
a system read-only memory (ROM), configured to store system information; 
a first static random-access memory (SRAM), configured to store data of a wake-up model; and 
a second SRAM, configured to store operation data. 
Applicant emphasizes that this application is an improvement of the traditional speech chip rather than an improvement of the electronic device. Although the Examiner alleges that Kim discloses a structure similar to that in claim 1, in fact, Kim teaches, in paragraph 0151, the first processor 510 and the second processor 520 may be implemented independently or may be implemented in a form of one chip. The two processors are set in the electronic device to realize different functions, that is, the electronic device in Kim realizes the function of the speech chip in claim through a plurality of chips, such as a speech wake-up chip (corresponding to the first processor) and a speech recognition chip (corresponding to the second processor). For an electronic device, any component may be configured on the electronic device as required. However, for a speech chip, a newly added component, such as a processor or a memory, requires modifying the chip circuit of the speech chip. Thus, an electronic device having two8 processors, peripheral interface, bus matrix, and a memory array is absolutely different from the speech chip. 
Therefore, Kim fails to disclose a speech chip that can integrate components such as a first processor that can recognize wake-up words, a second processor that can perform signal noise reduction and speech recognition, and a memory array. 
In addition, it is alleged that Kim discloses the electronic device including a ROM and SRAM. Similarly to the above comments, it is a common design for an electronic device to include ROM and RAM, while, for a speech chip, the common design is just like several types mentioned in the BACKGROUND of this application: 1. using DDR4 (Data Direction Register 4) as an off-chip external storage device with high power consumption and cost; 2. using a single- core DSP architecture with a single-chip L2 2MB memory, which is unfavorable to overall management and power consumption reduction. Kim only discloses an electronic device including ROM and RAM, and the memory which can store various programs and data required for voice wake-up, voice recognition and other processing, but Kim fails to teach a speech chip that integrates ROM and RAM, and is able to classify the data according to types and store the data according to types. 
By contrast, as now recited in claim 1, the speech chip has a memory array, which can store system information in a ROM, store a wake-up model in a first SRAM, and store operation data in the second RAM, i.e., realizing the chip-level categorical storage of data. 
The technical problems to be solved by the present application is high costs and power consumption of the speech chip due to off-chip storage and working all the time for one processor. 
As Kim fails to teach anything about a speech chip, let alone about how to reduce the costs and power consumption of the speech chip. Therefore, claim 1 is patentable. 

The applicant’s remarks are directed towards the new limitations of speech chip as an integrated circuit. Such new limitation changes the scope of the claim.  Applicant’s arguments, see above, filed 7/19/2022, with respect to the rejection(s) of claim(s) 1-2,4-10 under 35 USC 102a2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Os et al. (US 2010/0312547) in view of Kim. 

Claim 11 recites similar limitations to claim 1 and is likewise allowable. Van Os appears to teach a device for implementing contextual voice commands. On page 13, the Office Action alleges that "the speech chip being a speech-related integrated circuit board." Applicant notes that component 902 of FIG. 9 of Van Os is not a memory. Instead, it is a interface with memory 950. There is nothing in Van Os to suggest that elements 902, 904 and 906 inside the dotted line of FIG. 9 of Van Os are integrated in a speech chip with memory 950, as recited in claim 11. 

The examiner disagrees. Such remarks regarding claim 11 in view of Van Os in view of Kim et al have been fully considered but they are not persuasive. Van Os discloses the following:
[0080] FIG. 9 is a block diagram of example architecture 900 of a data processing device. The data processing devices 102 and 400 can include a memory interface 902, one or more data processors, image processors and/or central processing units 904, and a peripherals interface 906. The memory interface 902, the one or more processors 904 and/or the peripherals interface 906 can be separate components or can be integrated in one or more integrated circuits. Various components in the data processing devices 102 and 400 can be coupled together by one or more communication buses or signal lines.

[0094] Each of the above identified instructions and applications can correspond to a set of instructions for performing one or more functions described above. These instructions need not be implemented as separate software programs, procedures, or modules. The memory 950 can include additional instructions or fewer instructions. Furthermore, various functions of the data processing devices 102 and 400 may be implemented in hardware and/or in software, including in one or more signal processing and/or application specific integrated circuits.

[0099] Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results. In certain circumstances, multitasking and parallel processing may be advantageous. Moreover, the separation of various system components in the embodiments described above should not be understood as requiring such separation in all embodiments, and it should be understood that the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products.

The highlighted portions of such paragraphs disclose data processing devices of 102 and 400 can generally be integrated together in an integrated circuit, wherein Fig. 9 shows the data processing devices of devices 102 and 400. Fig. 9 shows data processing devices such as memory 950, memory interface 902, processors 904, peripherals interface 906. Per paragraphs indicated above, such data processing devices can be integrated together in an integrated circuit. 
The office action below reflects on the new amendments and change in scope. Please see the office action below.

Claim Objections
Claims 11,15-17 are objected to because of the following informalities: 
Claim 11 recites “he peripheral interface being configured to receiver …”. The use of the term “he” is grammatically incorrect in the limitation. Please correct.
Claims 15-17 depend on claim 13, which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the speech receiver" in “a peripheral interface”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Van Os et al (US Publication No.: 20100312547).
Claim 1, Kim et al discloses
Preamble: A speech chip (Fig. 1, label 101, Fig. 2, label 201, and Fig. 4 shows the speech chip.), wherein, the speech chip being a speech related integrated circuit board arranged in an electronic device (Paragraph 136 discloses “The processor 480 may include one or more processors for controlling the operation of the electronic device 400. For example, the processor 480 may include a communication processor (CP), an application processor (AP), an interface (e.g., a general purpose input/output (GPIO)), an internal memory and the like as separate components or these components may be integrated in one or more integrated circuits (ICs).” Paragraph 135 discloses “The processor 480 may process an operation of maintaining the active state of the voice recognition service during the wait time …”. Fig. 4 shows processor 480, wherein such processor is shown including peripheral interface 460, bus matrix that connects 440 (also shown in Fig.1, label 110, 150), and memory 450. Such paragraph indicates such components can be integrated into one circuit.), the electronic device being a hardware device or a physical device (Fig. 4 shows the electronic device being a hardware device or a physical device.), and the speech chip comprising:
a peripheral interface (Fig. 1,2,4 shows examples of an electronic device. Fig. 1, label 150, Fig. 2, label 280, Fig. 4, label 440. Paragraph 70 discloses the input/output interface may include audio module 280 and paragraph 113 discloses label 440 is constructed as per label 280 of Fig. 2.) connected to a speech receiver (Fig. 2, label 288,284,286,282 as the speech receiver connected to the audio module, 280. Such is similarly found in Fig. 4, label 440,mic,spk and Fig. 1, label 150.) in the electronic device (Fig. 4, label 400) and the peripheral interface (Fig. 1, label 150, Fig. 2, label 280, Fig. 4, label 440) being configured to receive a speech signal from the speech receiver (Paragraph 113 discloses Fig. 4, label 440 is similar to label 280 of Fig. 2 and paragraph 70 discloses label 280 can be included in label 150, wherein 150 transfers instructions or data input from a user or another external device to the other element(s) of the electronic device 101 (paragraph 47), electronic device also shown in Fig. 4, label 400. This indicates that the received signal received via other elements such as label 280,288,284,282 of Fig. 2, similarly shown in Fig. 4, label 440 is received via the interface, label 150 of Fig. 1.);  
a bus matrix connected to the peripheral interface (Fig. 1, label 110 shows the bus matrix connected to label 150, wherein label 150 is also shown in Fig. 2, labels 288,284,286,282 and audio module and Fig. 4, label 440.); 
a first processor connected to the bus matrix (Fig. 1, label 120, Fig. 2, label 210 and Fig. 4, label 480 show the processor of the electronic device. Fig. 5a, label 510 shows the processor of Fig. 1,2,4 as mentioned above includes more than one processor. Fig. 11 shows the performance of the two processors and interactions. Fig. 11, label 1110 as the first processor.) and configured to determine whether the speech signal contains a wake-up word according to the speech signal (Fig. 5a, label 530. Paragraph 145 discloses “the first processor 510 may recognize the wake-up word on the basis of the wake-up processing unit 530.”); 
a second processor (Fig. 5a, label 520, Fig. 11, label 1120,1130) connected to the bus matrix (Fig. 1, label 120 shows the processor, which is shown in Fig. 5a as including two processors, specifically label 520 as the second processor, is connected to the bus, 110. Fig. 2,4 shows the processor connected to other components, wherein the bus enables connection between the components and the processor.) and configured to perform signal denoising (paragraph 245 discloses “the follow-up command recognizing unit 1130 may perform a task of removing a noise after extracting voice information … and thereafter may perform voice recognition …”.) and speech recognition on the speech signal (paragraph 164 discloses label 520 processes voice recognition and an operation related to a voice recognition service.); and 
a memory array connected to the bus matrix (Fig. 1, label 130 is connected to the bus, label 110.), wherein the first processor and the second processor work in stages (Fig. 11, label 1111, 1109 shows the first processor, 1110, transitions to a sleep state when the second processor, 1130,1120, receives wake-up recognition from the first processor. Paragraph 239 discloses “In operation 1109, the second processor 1120 may process a sleep state transition of the first processor 110 on the basis of the wake-up.” Such indicates stages of the first and second processor.), when one of the first processor and the second processor is in an operating state, the other one of the first processor and the second processor is controlled to enter a sleep state (Fig. 11, label 1111, 1109 shows the first processor, 1110, transitions to a sleep state when the second processor, 1130,1120, receives wake-up recognition from the first processor. Paragraph 239 discloses “In operation 1109, the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up.”), to save power of the first processor and the second processor at different task stages for different power consumption modes (Fig. 11, label 1109 and paragraph 239 discloses parallel processing and one processor will sleep while the other processor is working. This indicates saving of power.), 
the memory array (Fig. 1, label 130. Paragraph 116 discloses label 130 or 230 of fig. 2 is an example of memory 450.) comprises
a system read-only memory (ROM) (Fig. 2, label 230, paragraph 62), configured to store system information (Paragraph 43 discloses the memory stores system information such as commands or data, software and/or program.);
a first static random access memory (SRAM) configured to store data of a wake-up model (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM) …”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service depending on wake-up caused by a wake up word. … the memory 450 may store one or more programs, data, or instructions related to allowing the processor 480 to detect the wake up word in an inactive state of the voice recognition service, wake up on the basis of the detection of the wake up word, …”. Paragraph 116 discloses label 130 or 230 of Fig. 2 is an example of memory 450. Such paragraph indicates the memory 130 stores a wake-up model such as the one or more programs and data related to perform detection of wake-up word.); and
a memory device configured to store operation data (Paragraph 62,116 discloses label 130,232,450 can include “at least one of a volatile memory (e.g. … SRAM) …”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service …. detect the wake-up word …”. This indicates operation data is stored in at least one of a volatile memory.).
Kim et al discloses a second memory storing operational data (Paragraphs 62,116,117 discloses at least one SRAM in memory 130,232,450 and memory 450 stores one or more programs and data related to execution or operation.), but fails to disclose a first SRAM and a second SRAM storing operational data.
Van Os et al discloses 
wherein the memory array (Fig. 9, label 902,950) comprises:
a first static random-access memory (SRAM) (paragraph 95 discloses “computer executable code stored on a tangible computer readable medium and executing on the data processing device 102. The computer readable medium may include a hard disk drive, … random access memory device …”. Paragraph 96 discloses “The elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data …”); and
a second SRAM (paragraph 95 discloses “computer executable code stored on a tangible computer readable medium and executing on the data processing device 102. The computer readable medium may include a hard disk drive, … random access memory device…”, wherein SRAM is a type of random access memory device. Paragraph 96 discloses “The elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data.”) configured to store operation data (Fig. 9, label 972,968,970,964,962,960,956,958,954 indicates storage of instructions or data of operations or applications.).
It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of memory as disclosed by Kim et al with another well known element of memory as disclosed by Van Os et al to yield predictable results of storing information, hence enable easy access and readily available stored information.
Claim 2, Kim et al discloses in response to determining that the speech signal contains the wake-up word (Fig. 11, label 1110, 1101, Fig. 5a, label wake-up processor), the first processor is configured to start the second processor to perform the signal denoising and speech recognition (Fig. 11, label 1103 as the wake-up signal sent by the first processor, 1110,1101, to the second processor to start voice recognition and denoising (label 1119). Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510. The second processor 520 may include a module for performing voice recognition after the wake-up …”. Paragraph 245 discloses “the follow-up command recognizing unit 1130 may perform a task of removing a noise after extracting voice information …”.) and to enter a sleep state after the second processor is started (Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510.” Paragraph 239 discloses “the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. ... the second processor 1120 may transfer a sleep request to the first processor 1110.”)
Claim 8, Kim et al discloses wherein the first processor and the second processor are digital signal processors (DSPs) (Paragraph 36 discloses a processor as a dedicated processor or a generic purpose processor, wherein a DSP is a type of dedicated processor. Fig. 5a shows the processor of Fig. 1, label processor, Fig. 2, label processor and Fig. 4, label 480 can be composed of two processors.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Van Os et al (US Publication No.: 20100312547), further in view of Cho et al (US Patent No.: 9606742).
Claim 4, Kim et al discloses wherein both the first SRAM and the second SRAM (paragraph 62,116 discloses label 130,232,450 can include at least one volatile memory.) and the first and second processor connected to the at least one volatile memory such as SRAM (Fig. 1, label 130 is connected to label 120 via label 110. Fig. 2, label 210,230,232).
	Kim et al fails to disclose the SRAM have a plurality of SRAM cells, and the memory array further comprises: a processor configured to perform clock control and power control on each of the plurality of SRAM cells, wherein the first processor operates, corresponding SRAM cells of the first SRAM are controlled to work and other SRAM cells do not work, and when the second processor operates, corresponding SRAM cells of the second SRAM are controlled to work and other SRAM cells do not work. 
Cho et al discloses SRAM having a plurality of SRAM cells (Fig. 5, label 550, Col. 4, lines 1-30 discloses “the memory device includes similar configuration of control lines as the memory device 300 …. the memory device includes a pulse shaper 530, a memory controller 540 (similar to memory controller 310 of Fig. 3, and memory cells 550 (si8milar to memory cells 320 of Fig. 3.), wherein 
the memory array (Fig. 5, label 550) further comprises: a processor (Fig. 5, label 540, Fig. 3, label 310) configured to perform clock control and power control on each of the plurality of SRAM cells (Fig. 3, label 310 controls access to the memory cells resulting from a request from for example, a hardware micro-processor. Activation is performed by the row decoder based on the control of the controller 310. This indicates clock control such as when the row decoder and memory cells are activated. Col. 4, lines 1-30 discloses the row decoder 330 is decoding the row address and activating one of word lines 340, the controller 310 provides a sense amplifier enable signal to the column block. The column block decodes the signals from the controller 310 and activates appropriate components (e.g., sense amplifier, bit line, etc.) to access requested memory cells. This indicates power control is performed by the controller 310.), 
wherein when the first processor operates, corresponding SRAM cells of the first SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the controller controls the memory cells associated the memory device, such as shown in Fig. 5,3, to operate certain SRAM cells or memory cells.), and when the processor operates, corresponding SRAM cells of the second SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the controller controls the memory cells associated the memory device, such as shown in Fig. 5,3, to operate certain SRAM cells or memory cells.).  
It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s SRAMs by building the SRAMs as disclosed by Cho et al so to conserve on power consumption and improve performance.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Van Os et al (US Publication No.: 20100312547), further in view of Ma et al (US Publication No.: 20170277635)
Claim 5, Kim et al discloses the first SRAM and the second SRAM (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”.) but fails to disclose wherein each of the first SRAM and the second SRAM comprises: 
a first exclusive region, configured to be performed by the first processor for storage; 
a second exclusive region, configured to be performed by the second processor for storage; and 
a shared region, configured to be performed by both the first processor and the second processor for storage.
Ma et al discloses a multicore system comprising multiple processor and memory. The memory may include volatile memory and the processor have built in cache memories (paragraph 33), wherein the memory is a computer readable media such as SRAM (paragraph 33-34), wherein each of the memories comprises
a first exclusive region, configured to be performed by the first processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); 
a second exclusive region, configured to be performed by the second processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); and 
a shared region, configured to be performed by both the first processor and the second processor for storage (Fig. 13, label 1306, Paragraph 117 discloses a last level cache is shared among the plurality of processors.).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s memory and processors by building the processors with exclusive cache and shared cache as disclosed by Ma et al so to provide transaction memory, hence improving data processing.
Claim 6, Ma et al discloses wherein both the first exclusive region and the second exclusive region have a cacheable region (Fig. 13, label 1304).  
Claim 7, Ma et al discloses wherein the shared region has an uncacheable region (Fig. 13, label 1306).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Van Os et al (US Publication No.: 20100312547), further in view of Li (US Publication No.: 20120290763).
Claim 9, Kim et al discloses the first processor (Fig. 5a, label 510,530 shows the processor of the electronic device of Fig. 4.) and the second processor (Fig. 5a, label 520,540 shows the processor of the electronic device of Fig. 4.) of a electronic device (Fig. 4) connected to memory and peripheral interface via a bus matrix (Fig. 4 shows the signal lines connecting to memory and audio processor. Fig. 1 shows the electronic device with a bus connecting processor, memory and input/output interface or peripheral interface.), but fails to disclose wherein the first processor and the second processor are connected to the bus matrix through an advanced extensible interface (AXI), the bus matrix is connected to an advanced high-performance bus (AHB) through an AXI/AHB converter, and the bus matrix is connected to an advanced peripheral bus (APB) through an AXI/APB converter, wherein the APB bus is connected to a peripheral device.
Li discloses wherein the first processor and the second processor (Fig. 3, label ARM11) are connected to the bus matrix through an advanced extensible interface (AXI) (Fig. 3, label AXI bus connects components to the bus matrix (connection of all components shown in Fig .3)), the bus matrix is connected to an advanced high-performance bus (AHB) through an AXI/AHB converter (Fig. 3, label bridge 2, AHB, paragraph 92), and the bus matrix is connected to an advanced peripheral bus (APB) through an AXI/APB converter (Fig. 3, label Bridge 1, paragraph 92), wherein the APB bus is connected to a peripheral device (Fig. 3, label APB, peripheral controller).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s bus matrix with the bus matrix and connections as disclosed by Li so to provide connection between components and improve communication between such components.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Van Os et al (US Publication No.: 20100312547), further in view of Zhao et al (US Publication No.: 20200020384).
	Claim 10, Kim et al discloses resetting of the bus matrix, the first processor, the second processor and the memory array (Fig. 11, label sleep request, sleep control, sleep state transition indicates the resetting of the first processor, second processor. Since the first processor and second processor is reset or in a sleep state, the memory array of the first processor and second processor would also be reset. When the first and second processors are reset or in sleep mode, the bus matrix that connects such processors to other components are also reset or in sleep mode until communication is ready between the respective processor and other components.), but fails to disclose a clock reset unit connected to the bus matrix and configured to control a clock, wherein the clock reset unit is connected to the bus matrix through an AXI/APB converter. 
	Zhao et al discloses a clock reset unit (paragraph 27 discloses the smu 280 includes one or more clock sources to provide clock signals for each components of APU 200.), connected to the bus matrix (Fig. 2, label SMN connects SMU 280 with other components.) and configured to control a clock (paragraph 27 discloses SMU 280 includes one or more clock sources to provide clock signals, which indicates control of a clock.); wherein the clock reset unit is connected to the bus matrix through an AXI/APB converter (Fig. 4, label 280 is connected to label 430 via smn. Fig. 5, label 550 shows the power controller, label 430 of Fig. 4, wherein 550 is connected to SMU via AXI/APB converter or interface, label 552.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s sleep state transition by using a clock reset unit as disclosed by Zhao et al so to control the sleep state of the processors, hence reducing power consumption.

Claims 11,12,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al (US Publication No.: 20100312547) in view of Kim et al (US Publication No.: 20200051554).
Claim 11, Van Os et al discloses 
Preamble: An electronic device being a hardware device or a physical device (Fig. 9) comprising:
a microphone (Fig. 9, label 930); and 
a speech chip connected to the microphone (Fig. 9, dotted line around labels 906,902,904 of the electronic device shown in Fig. 9 and 8b, label 102. Fig. 8b shows the mobile device or electronic device or data processing device, label 102, performs speech processing, such as shown in Fig. 6.), 
the speech chip being a speech-related integrated circuit board (Paragraph 80 discloses the data processing device shown in Fig. 9 comprising labels 902,904,906 “can be separate components or can be integrated in one or more integrated circuits” Such indicates the dotted line around the components indicated above is an integrated circuit or circuit board. Fig. 9 shows the apparatus that performs speech processing as shown in Fig. 8b, and 6.) and 
the speech chip (Fig. 9, dotted line around labels 902,904,906) comprising: 
a peripheral interface (Fig. 9, label 906) connected to the microphone (Fig. 9, label 930) in the electronic device (Fig. 9 shows the electronic device) and the peripheral interface being configured to receive a speech signal from the speech receiver (Fig. 9, label 930, Fig. 8b, label 802,522. Paragraph 33 discloses “The input unit can include an audio input unit 533, such as a microphone, …”. Paragraph 82 discloses “the user can speak a voice input 802 … received through the respective input units 524 and 522, …”. Fig. 9, label 906 receives the audio signal from label 926.); 
a bus matrix connected to the peripheral interface (Paragraph 80 discloses “Various components in the data processing devices 102 and 400 can be coupled together by one or more communication buses or signal lines.” Such indicates a bus matrix or one or more communication buses.); 
a first processor connected to the bus matrix (Fig. 9, label 904 is connected to the bus matrix via one or more communication buses as disclosed in paragraph 80. Paragraph 80 discloses label 906 includes one or more data processors, image processors and/or central processing units.); 
a second processor connected to the bus matrix (Fig. 9, label 904 is connected to the bus matrix via one or more communication buses as disclosed in paragraph 80. Paragraph 80 discloses label 906 includes one or more data processors, image processors and/or central processing units.); and 
a memory array connected to the bus matrix (Fig. 9, label 902 as the memory array. Paragraph 80 discloses the various components of the data processing device such as memory 902, processors 904 and peripherals interface 906 can be connected via one or more communication buses or bus matrix.);
wherein the memory array (Fig. 9, label 902,950) comprises:
a system read-only memory (ROM) (Paragraph 96 discloses one or more mass storage devices for storing data includes all forms of non-volatile memory such as EPROM, EEPROM, etc.) configured to store system information (Fig. 9, label 974, hardware identifier.); 
a first static random-access memory (SRAM) (paragraph 95 discloses “computer executable code stored on a tangible computer readable medium and executing on the data processing device 102. The computer readable medium may include a hard disk drive, … random access memory device …”. Paragraph 96 discloses “The elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data …”); and
a second SRAM (paragraph 95 discloses “computer executable code stored on a tangible computer readable medium and executing on the data processing device 102. The computer readable medium may include a hard disk drive, … random access memory device…”, wherein SRAM is a type of random access memory device. Paragraph 96 discloses “The elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data.”) configured to store operation data (Fig. 9, label 972,968,970,964,962,960,956,958,954 indicates storage of instructions or data of operations or applications.).
Van Os et al discloses speech processing comprising receiving a trigger phrase (paragraph 34 discloses “the user can press and hold a physical or virtual button or simply speak a predetermined voice command that triggers the contextual voice command option. For example, a predetermined trigger phrase, such as “device listen” can be used to enter the device into the listening mode.”) and speech recognition to recognize the request and perform the action (Fig. 6, labels 650,660, paragraph 40 discloses receiving a voice command and acting on the voice command.), but fails to disclose the following:
the first processor configured to determine whether the speech signal contains a wake-up word according to the speech signal;
the second processor configured to perform signal denoising and speech recognition on the speech signal;
wherein the first processor and the second processor work in stages, when one of the first processor and the second processor is in an operating state, the other one of the first processor and the second processor is controlled to enter a sleep state, to save power of the first processor and the second processor at different task stages for different power consumption modes, 
the memory array comprises a first SRAM configured to store data of a wake-up model.
Kim et al discloses a first processor (Fig. 5a, label 510,530 shows the processor of the electronic device of Fig. 4.) and a second processor (Fig. 5a, label 520,540 shows the processor of the electronic device of Fig. 4.) of a electronic device (Fig. 4) connected to memory and peripheral interface via a bus matrix (Fig. 4 shows the signal lines connecting to memory and audio processor. Fig. 1 shows the electronic device with a bus connecting processor, memory and input/output interface or peripheral interface.), 
the first processor (Fig. 5a, label 510,530 shows the processor of the electronic device of Fig. 4. Fig. 11 shows the functionality of the processor within the electronic device of Fig. 4 with processor Fig. 5a. Fig. 11, label 1110 shows the first processor.) configured to determine whether the speech signal contains a wake-up word according to the speech signal (Fig. 5a, label 510,530. Paragraph 145 discloses “the first processor 510 may recognize the wakeup word on the basis of the wake-up processing unit 530.”.);
the second processor (Fig. 5a, label 520,540 shows the processor of the electronic device of Fig. 4. shows the functionality of the processor within the electronic device of Fig. 4. Label 1130,1120 as the second processor.) configured to perform signal denoising (paragraph 245 discloses “the follow-up command recognizing unit 1130 may perform a task of removing a noise after extracting voice information …”.) and speech recognition on the speech signal (paragraph 245 discloses “… thereafter may perform voice recognition in such a manner that a feature of the voice signal is extracted and compared with a voice model database (DB). …” Paragraph 247 discloses “the second processor 1120 may provide the user with the voice recognition service related to execution of a function of a corresponding domain …”.);
wherein the first processor and the second processor work in stages (Fig. 11, label 1111, 1109 shows the first processor, 1110, transitions to a sleep state when the second processor, 1130,1120, receives wake-up recognition from the first processor. Paragraph 239 discloses “In operation 1109, the second processor 1120 may process a sleep state transition of the first processor 110 on the basis of the wake-up.” Such indicates stages of the first and second processor.), when one of the first processor and the second processor is in an operating state, the other one of the first processor and the second processor is controlled to enter a sleep state (Fig. 11, label 1111, 1109 shows the first processor, 1110, transitions to a sleep state when the second processor, 1130,1120, receives wake-up recognition from the first processor. Paragraph 239 discloses “In operation 1109, the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up.”), to save power of the first processor and the second processor at different task stages for different power consumption modes (Fig. 11, label 1109 and paragraph 239 discloses parallel processing and one processor will sleep while the other processor is working. This indicates saving of power.), 
the memory array (Fig. 2, label 230, Fig. 4, label 450) comprises
a first static random access memory (SRAM) configured to store data of a wake-up model (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service depending on wake-up caused by a wake up word. … the memory 450 may store one or more programs, data, or instructions related to allowing the processor 480 to detect the wake up word in an inactive state of the voice recognition service, wake up on the basis of the detection of the wake up word, …”. Such paragraph indicates the memory 130 stores a wake-up model such as the one or more programs and data related to perform detection of wake-up word.).
It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of memory as disclosed by Van Os et al with another well known element of memory as disclosed by Kim et al to yield predictable results of storing information, hence enable easy access and readily available stored information.
It would be obvious to one skilled in the art before the effective filing date of the application to modify Van Os et al’s electronic device that performs speech recognition by incorporating parallel processing as disclosed by Kim et al so to increase response time by using parallel processors and save power by alternating the use of the processors.
Claim 12, Kim et al discloses in response to determining that the speech signal contains the wake-up word (Fig. 11, label 1110, 1101, Fig. 5a, label wake-up processor), the first processor is configured to start the second processor to perform the signal denoising  and speech recognition (Fig. 11, label 1103 as the wake-up signal sent by the first processor, 1110,1101, to the second processor to start voice recognition and denoising (label 1119). Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510. The second processor 520 may include a module for performing voice recognition after the wake-up …”. Paragraph 245 discloses “the follow-up command recognizing unit 1130 may perform a task of removing a noise after extracting voice information …”.) and to enter a sleep state after the second processor is started (Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510.” Paragraph 239 discloses “the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. ... the second processor 1120 may transfer a sleep request to the first processor 1110.”)
Claim 18, Kim et al discloses wherein the first processor and the second processor are digital signal processors (DSPs) (Paragraph 36 discloses a processor as a dedicated processor or a generic purpose processor, wherein a DSP is a type of dedicated processor.).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al (US Publication No.: 20100312547) in view of Kim et al (US Publication No.: 20200051554), further in view of Cho et al (US Patent No.: 9606742).
Claim 14, Kim et al discloses wherein both the first SRAM and the second SRAM (paragraph 62 discloses label 130,232 can include at least one volatile memory.) and the first and second processor connected to the at least one volatile memory such as SRAM (Fig. 1, label 130 is connected to label 120 via label 110. Fig. 2, label 210,230,232).
	Kim et al fails to disclose the SRAM have a plurality of SRAM cells, and the memory array further comprises: a processor configured to perform clock control and power control on each of the plurality of SRAM cells, wherein the first processor operates, corresponding SRAM cells of the first SRAM are controlled to work and other SRAM cells do not work, and when the second processor operates, corresponding SRAM cells of the second SRAM are controlled to work and other SRAM cells do not work. 
Cho et al discloses SRAM having a plurality of SRAM cells (Fig. 5, label 550, Col. 4, lines 1-30 discloses “the memory device includes similar configuration of control lines as the memory device 300 …. the memory device includes a pulse shaper 530, a memory controller 540 (similar to memory controller 310 of Fig. 3, and memory cells 550 (si8milar to memory cells 320 of Fig. 3.), wherein 
the memory array (Fig. 5, label 550) further comprises: a processor (Fig. 5, label 540, Fig. 3, label 310) configured to perform clock control and power control on each of the plurality of SRAM cells (Fig. 3, label 310 controls access to the memory cells resulting from a request from for example, a hardware micro-processor. Activation is performed by the row decoder based on the control of the controller 310. This indicates clock control such as when the row decoder and memory cells are activated. Col. 4, lines 1-30 discloses the row decoder 330 is decoding the row address and activating one of word lines 340, the controller 310 provides a sense amplifier enable signal to the column block. The column block decodes the signals from the controller 310 and activates appropriate components (e.g., sense amplifier, bit line, etc.) to access requested memory cells. This indicates power control is performed by the controller 310.), 
wherein when the operates, corresponding SRAM cells of the first SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the controller controls the memory cells associated the memory device, such as shown in Fig. 5,3, to operate certain SRAM cells or memory cells.), and when 25the processor operates, corresponding SRAM cells of the second SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the controller controls the memory cells associated the memory device, such as shown in Fig. 5,3, to operate certain SRAM cells or memory cells.).  
It would be obvious to one skilled in the art before the effective filing date of the application to modify Van Os et al in view of Kim et al’s SRAMs by building the SRAMs as disclosed by Cho et al so to conserve on power consumption and improve performance.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al (US Publication No.: 20100312547) in view of Kim et al (US Publication No.: 20200051554), further in view of Ma et al (US Publication No.: 20170277635)
Claim 15, Kim et al discloses the first SRAM and the second SRAM (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”.) but fails to disclose wherein each of the first SRAM and the second SRAM comprises: a first exclusive region, configured to be performed by the first processor for storage; 
a second exclusive region, configured to be performed by the second processor for storage; and 
a shared region, configured to be performed by both the first processor and the second processor for storage.
Ma et al discloses a multicore system comprising multiple processor and memory. The memory may include volatile memory and the processor have built in cache memories (paragraph 33), wherein the memory is a computer readable media such as SRAM (paragraph 33-34), wherein each of the memories comprises
a first exclusive region, configured to be performed by the first processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); 
a second exclusive region, configured to be performed by the second processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); and 
a shared region, configured to be performed by both the first processor and the second processor for storage (Fig. 13, label 1306, Paragraph 117 discloses a last level cache is shared among the plurality of processors.).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Van Os et al in view of Kim et al’s memory and processors by building the processors with exclusive cache and shared cache as disclosed by Ma et al so to provide transaction memory, hence improving data processing.
Claim 16, Ma et al discloses wherein both the first exclusive region and the second exclusive region have a cacheable region (Fig. 13, label 1304).  
Claim 17, Ma et al discloses wherein the shared region has an uncacheable region (Fig. 13, label 1306).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al (US Publication No.: 20100312547) in view of Kim et al (US Publication No.: 20200051554), further in view of Li (US Publication No.: 20120290763).
Claim 19, Kim et al discloses the first processor (Fig. 5a, label 510,530 shows the processor of the electronic device of Fig. 4.) and the second processor (Fig. 5a, label 520,540 shows the processor of the electronic device of Fig. 4.) of a electronic device (Fig. 4) connected to memory and peripheral interface via a bus matrix (Fig. 4 shows the signal lines connecting to memory and audio processor. Fig. 1 shows the electronic device with a bus connecting processor, memory and input/output interface or peripheral interface.), but fails to disclose wherein the first processor and the second processor are connected to the bus matrix through an advanced extensible interface (AXI), the bus matrix is connected to an advanced high-performance bus (AHB) through an AXI/AHB converter, and the bus matrix is connected to an advanced peripheral bus (APB) through an AXI/APB converter, wherein the APB bus is connected to a peripheral device.
Li discloses wherein the first processor and the second processor (Fig. 3, label ARM11) are connected to the bus matrix through an advanced extensible interface (AXI) (Fig. 3, label AXI bus connects components to the bus matrix (connection of all components shown in Fig .3)), the bus matrix is connected to an advanced high-performance bus (AHB) through an AXI/AHB converter (Fig. 3, label bridge 2, AHB, paragraph 92), and the bus matrix is connected to an advanced peripheral bus (APB) through an AXI/APB converter (Fig. 3, label Bridge 1, paragraph 92), wherein the APB bus is connected to a peripheral device (Fig. 3, label APB, peripheral controller).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Van Os et al in view of Kim et al’s bus matrix with the bus matrix and connections as disclosed by Li so to provide connection between components and improve communication between such components.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al (US Publication No.: 20100312547) in view of Kim et al (US Publication No.: 20200051554), further in view of Zhao et al (US Publication No.: 20200020384).
	Claim 20, Kim et al discloses resetting of the bus matrix, the first processor, the second processor and the memory array (Fig. 11, label sleep request, sleep control, sleep state transition indicates the resetting of the first processor, second processor. Since the first processor and second processor is reset or in a sleep state, the memory array of the first processor and second processor would also be reset. When the first and second processors are reset or in sleep mode, the bus matrix that connects such processors to other components are also reset or in sleep mode until communication is ready between the respective processor and other components.), but fails to disclose a clock reset unit connected to the bus matrix and configured to control a clock, wherein the clock reset unit is connected to the bus matrix through an AXI/APB converter. 
	Zhao et al discloses a clock reset unit (paragraph 27 discloses the smu 280 includes one or more clock sources to provide clock signals for each components of APU 200.), connected to the bus matrix (Fig. 2, label SMN connects SMU 280 with other components.) and configured to control a clock (paragraph 27 discloses SMU 280 includes one or more clock sources to provide clock signals, which indicates control of a clock.); wherein the clock reset unit is connected to the bus matrix through an AXI/APB converter (Fig. 4, label 280 is connected to label 430 via smn. Fig. 5, label 550 shows the power controller, label 430 of Fig. 4, wherein 550 is connected to SMU via AXI/APB converter or interface, label 552.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Van Os et al in view of Kim et al’s sleep state transition by using a clock reset unit as disclosed by Zhao et al so to control the sleep state of the processors, hence reducing power consumption.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655